TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00468-CV



David F. Henges, M.D., Appellant

v.


Texas Workers' Compensation Commission, Medical Review Division; and

Service Lloyds Insurance Company, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. 97-12800, HONORABLE DARLENE BYRNE, JUDGE PRESIDING





	The parties filed a joint motion to dismiss this appeal.  The portion of the regulatory
provision which this suit sought to challenge has been otherwise eliminated.  Therefore, this appeal
is moot.  This Court lacks jurisdiction when an appeal is moot.  State v. Ruiz Wholesale Co., 901
S.W.2d 772, 775 (Tex. App.--Austin 1995, no writ).
	The joint motion of the parties is granted, and this appeal is dismissed for want of
jurisdiction.

  
					Lee Yeakel, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Joint Motion
Filed:   October 10, 2002
Do Not Publish